               Case 2:19-cr-00127-JLR Document 36 Filed 10/29/20 Page 1 of 1




 1                                                                 HON. JAMES L. ROBART
 2
 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                    )   No. CR19-127-JLR
 7                                                )
                     Plaintiff,                   )
 8                                                )   ORDER GRANTING THE MOTION
                v.                                )   TO PROCEEED BY VIDEO
 9                                                )   CONFERENCING FOR THE
     JAY RONALD ANDERSON,                         )   SENTENCING HEARING
10                                                )
                     Defendant.                   )
11                                                )

12          THE COURT has considered the unopposed motion to proceed with the

13   sentencing hearing by video conference and the files and records herein. The Court

14   finds that further delay in the sentencing proceeding of this case would result in serious

15   harm to the interest of justice as required under the CARES Act.

16          Therefore, the Court GRANTS the motion.

17          DONE this 29th day of October, 2020.

18
19
                                                 A
                                               _________________________________
                                               JAMES L. ROBART
                                               UNITED STATES DISTRICT JUDGE
20
     Presented by:
21
     s/ Jesse Cantor
22   Assistant Federal Public Defender
23   Attorney for Jay Anderson

24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED BY VIDEO                                    1601 Fifth Avenue, Suite 700
       CONFERENCING FOR SENTENCING                                    Seattle, Washington 98101
       (USA v. Anderson / CR19-127-JLR) - 1                                      (206) 553-1100
